ON PETITION FOR A REHEARING.
Downey, C. J.
A petition for a rehearing in this case has been filed by the appellant. The ground is taken that this court should have dismissed the appeal, because there was no final judgment from which an appeal would lie. It is not entirely consistent for the appellant to assume this ground, and he not only did not suggest the point in his brief, but assumed the position that the appeal was properly taken. It is evident that he could have settled this poinr. at once by dismissing his appeal. This he did not do, but brought the case to a hearing as one in which an appeal had been properly taken. It would seem to be both late and inconsistent to assert now that there was no appeal properly taken. But aside from this, there was an interlocutory order for the exe*355cution of conveyances between the parties, and also for the sale of portions of the lands. From- these orders, an appeal might properly have been taken. 2 G. & H. 277, sec. 576.
The ground is also taken that as the question, whether the bill of exceptions was properly in the record or not, was not made on the first submission of the cause, and not until the .second submission, itmust be treated as having been waived. There is nothing in this objection. ' When a rehearing has been granted generally, as was done in this case, it is competent for parties to assume new positions with reference to the record or the legal points arising upon it
The petition is overruled.